DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claims 1, 4 and 6 in the Amendment filed September 7, 2021 have been received and considered by Examiner.

Note on Elected Species
Examiner notes that Applicant elected species (ii) (the composite insert composition is dimensionally stable and not fully cured) with traverse. The response to the traversal is on page 2 of the Office Action mailed March 4, 2021. Claim 5 reads on nonelected species (iii) and is therefore currently withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8 and 23-29 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Holtzberg (USPN 6,103,156).
In regard to claims 1 and 2, Holtzberg teaches a composite insert comprising a molded composite insert composition (low viscosity thermoset resin) and a solid reinforcing material (short fiber reinforcement) (where the short fiber reinforcement is different from the composite insert composition [low viscosity thermoset resin] and the short fiber reinforcement is molded with the composite insert composition [low viscosity thermoset resin]). See, for example, claim 1 and Fig. 2F and 2G, and accompanying description of Fig. 2F and 2G. The solid reinforcing material (short fibers) are incorporated into selected portions of the composite insert at one or more selected positions by virtue of the fact that the short fibers are within the resin mass formed from the process of Holtzberg (the fact that Holtzberg or any producer of the composite insert of Holtzberg has chosen to include the short fibers as a reinforcement in the low viscosity thermoset resin means that portions / positions in the resin mass have been selected: where ever the short fibers are located are the selected portions / positions) . The claimed “insert” is the part molded in the mold halves, for example, in Fig. 2F and 2G. Holtzberg teaches that the mold halves themselves may be formed of the composite material of the low viscosity thermoset resin and the short fibers [see, for example, col. 4, lines 28-42 and claim 15 of Holtzberg]).
In regard to claim 3, the molded composite insert composition of Holtzberg comprises a two-component composite insert composition comprising a first component and a second component reactive with the first component (novalacs or resoles: second component reactive with the first component for novalacs is hexamine, second component reactive with the first component for resoles is an alkaline catalyst). 

In further regard to claim 6, and in regard to claim 7, Holtzberg teaches that the mold halves themselves may be formed of the composite material of the low viscosity thermoset resin and the short fibers (see, for example, col. 4, lines 28-42 and claim 15 of Holtzberg), and Holtzberg thereby teach that the mold halves thereby may be formed of the anisotropic material fiber reinforced composite (because the composite part to be molded comprises resin and short fibers). Holtzberg additionally teach that the fibers may be fiber glass (claim 9), so Holtzberg teach that the fiber of the mold (that is deemed to be the carrier) may be fiber glass.
In regard to claim 8, the composite part is over-molded onto the carrier, when the carrier is considered to be the lower mold half of Holtzberg.
In regard to claim 23, Holtzberg teaches that the mold / mold halves may be of plastic (see, for example, claim 1). The composite part discussed above in regard to claim 6 corresponds to the dimensionally stable composite insert claimed in claim 6. The composite part that is molded in the mold / mold/halves of Holtzberg is “dimensionally stable” within the meaning of “dimensionally stable” used in Applicant’s specification (see paragraph 0037 of Applicant’s Published Application (US 2018/0251262) and it is not fully cured because it is post-cured after removal from the mold (claim 14 of Holtzberg). The two mold halves, until the part molded from the mold halves is removed from both mold halves, function as pre-packaging that would act as external protective covering of the molded composite part. The combination of the two mold 
In regard to claim 24, Holtzberg teaches the “pre-packaged composite insert” as discussed above in regard to claim 23. The “different” (additional) material of Holtzberg is the short fibers (see discussion in regard to claim 1).
In regard to claim 25, one mold half of Holtzberg corresponds to the claimed carrier and one mold half corresponds to the claimed mold. The composite part discussed above in regard to claim 6 corresponds to the dimensionally stable composite insert claimed in claim 6. The composite part that is molded in the mold / mold/halves of Holtzberg is “dimensionally stable” within the meaning of “dimensionally stable” used in Applicant’s specification (see paragraph 0037 of Applicant’s Published Application (US 2018/0251262) and it is not fully cured because it is post-cured after removal from the mold (claim 14 of Holtzberg). In the combination of the dimensionally stable molded part and the two mold halves where the both halves are enclosed around the part, the mold half that is deemed to be the carrier remains covering a portion of the insert (the molded part in the mold halves), thereby forming the “pre-packaging” as claimed.
In regard to claim 26, Holtzberg teaches the “pre-packaged composite insert” as discussed above in regard to claim 25. Holtzberg teaches that the mold halves themselves may be formed of the composite material of the low viscosity thermoset resin and the short fibers (see, for example, col. 4, lines 28-42 and claim 15 of Holtzberg), and Holtzberg thereby teach that the mold halves (one mold half is the carrier) thereby may be formed of the anisotropic material 
In regard to claim 27, Holtzberg teaches the “pre-packaged composite insert” as discussed above in regard to claim 25. The “different” (additional) material of Holtzberg is the short fibers (see discussion in regard to claim 1).
In regard to claim 28, Holtzberg teaches the composite part as discussed above in regard to claim 1. The composite part is not fully cured when it remains in the mold halves, and requires a second curing stage to fully cure after it is removed from the mold halves. The recitation “during utilization of said composite part” is an intended use phrase which has not been given patentable weight. Additionally, “utilization of said composite part” can be reasonably identified as the curing of the not-fully-cured composite part: it is being used by being cured.
In regard to claim 29, Holtzberg teaches the composite part as discussed above in regard to claim 1. One mold half corresponds to the claimed carrier, the other mold half corresponds to the claimed mold (see, for example, Fig. 2G and 2H, as discussed above in regard to claim 1). Holtzberg teaches that the mold / mold halves may be of plastic (see, for example, claim 1).  The composite part that is molded in the mold / mold/halves of Holtzberg is “dimensionally stable” within the meaning of “dimensionally stable” used in Applicant’s specification (see paragraph 0037 of Applicant’s Published Application (US 2018/0251262) and it is not fully cured because it is post-cured after removal from the mold (claim 14 of Holtzberg).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Holtzberg (USPN 6,103,156).
		In regard to claim 4, Holtzberg teaches the composite part as discussed above in regard to claim 1. While Holtzberg teaches that the low viscosity thermoset resin may be epoxy (col. 3, lines 5-14), Holtzberg does not explicitly teach specific epoxies that may be used as the epoxy, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used any known epoxy or epoxy blend as the epoxy of Holtzberg. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) 
		In regard to claim 9, Holtzberg teaches the composite part as discussed above in regard to claim 6. Holtzberg teaches that the prototyping process which is the subject of the Holtzberg patent is used in the automotive industry (col. 1, lines 56-65; although this citation is in the Background section, it is clear that the Holtzberg process is intended for industries including the automotive industry. While Holtzberg does not explicitly teach that the carrier (one mold half) may stay connected to the composite part formed in the mold halves when the composite part is installed in/on an automobile, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have left a mold half connected to the composite part formed in the mold halves when the composite part is installed in/on an automobile such that the mold half itself becomes a final component of the automobile.

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 102 rejection of claims 1-3, 6-8 and 23-29 as being anticipated by Holtzberg (USPN 6,103,156) have been fully considered, but are not persuasive.
	In response to Applicant’s argument on page 7 of Amdt. that Holtzberg does not teach an “insert” in the sense that the term “insert” is used in the instant application (“ “inserted” into an article of manufacturing, such as a vehicle or the like”; page 7 of Amdt. ), it appears that the article (part) of Holtzberg meets this definition proffered by Applicant on page 7 of Amdt. because the invention of Holtzberg appears to be drawn to structural parts for articles of 

		In specific response to Applicant’s characterization of the “insert” being a term of art, it appears that the article of Holtzberg meets the definition proffered by Applicant on page 7 of Amdt. (see previous paragraph).

		In response to Applicant’s argument on page 8 of Amdt. that none of the mold, either mold half or either of those items in combination with the part of Holtzberg formed (the resin mass in combination with the short fibers of the intermediate product) of Holtzberg meets the definition of “insert” proffered by Applicant, Examiner notes that the part to be formed of Holtzberg is intended to be inserted in an automobile, and therefore meets the definition proferred by Applicant. Examiner notes that species (ii) (the composite insert composition is dimensionally stable and not fully cured) is the elected species, and the part inside the mold halves of Holtzberg necessarily corresponds to the state of the composite insert composition being dimensionally stable and not fully cured at some point during the process of formation of the part. The reference to the combination of one or both mold halves with the article to be formed in the mold halves of Holtzberg in the rejection of claim 1 has been deleted (and therefore withdrawn), but Examiner finds that the article (part of Holtzberg) formed in the mold 

		In response to Applicant’s argument on page 8 of Amdt. that the post-cure of the part of Holtzberg is not performed during use of the part, there is no requirement in Applicant’s claim language that the final cure is during use of the part. Examiner further notes that species (ii) (the composite insert composition is dimensionally stable and not fully cured) is the elected species, and the part inside the mold halves of Holtzberg necessarily corresponds to the state of the composite insert composition being dimensionally stable and not fully cured at some point during the process of formation of the part. Examiner also notes that the elected species is also not directed to any final cure, the elected species is directed to an intermediate product that is not fully cured.

		In response to Applicant’s argument on pages 8-9 of Amdt. that there is no teaching in Holtzberg that portions of the composite insert / locations within the composite insert are selected for the solid reinforcing material (short fibers), Examiner finds that the solid reinforcing material (short fibers) are incorporated into selected portions of the composite insert at one or more selected positions by virtue of the fact that the short fibers are within the resin mass formed from the process of Holtzberg: the fact that Holtzberg or any producer of the composite insert of Holtzberg has chosen to include the short fibers as a reinforcement in the low viscosity thermoset resin means that portions / positions in the resin mass have been selected: where ever the short fibers are located are the selected portions / positions. While Applicant cites to a portion of the specification as providing a definition of selecting portions / positions in the resin mass at which 

		In regard to Applicant’s arguments on pages 9-10 in regard to claims 6 and 8, “the mold halves do not form a portion of composite part comprising a composite insert and a carrier, where the carrier is not separated from the composite insert in use”, a composite part is recited that comprises a composite insert and a carrier. Examiner interprets this as reciting that the insert is a component of the composite part, and a different component from the carrier. Claim 6 recites that the composite insert and carrier are components of the composite part. Holtzberg therefore teaches the claimed “composite part” for the reasons of record. Examiner additionally notes that the elected species is species (ii) (the composite insert composition is dimensionally stable and not fully cured). The recitation as to how the composite part or any component of it might be used does not supercede fact that the claimed structure is met by the resin in the mold halves of Holtzberg.

		In regard to Applicant’s arguments throughout pages 7-10, including on page 10, that the article to be formed in the mold halves of Holtzberg or the combination of one or both mold halves with the article to be formed in the mold halves are not inserts because Holtzberg does not teach including the one or both mold halves in the article (such as a vehicle) along with the resin mass including the short fibers:

	-In regard to claim 1, the reference to the combination of one or both mold halves with the article to be formed in the mold halves of Holtzberg in the rejection has been Response to Arguments section). Examiner additionally notes that the elected species is species (ii) (the composite insert composition is dimensionally stable and not fully cured).

	-In regard to claim 23, a “prepackaged insert” is recited as comprising a mold and an insert. Examiner interprets this as reciting that the mold is not part of the insert: the mold “prepackage[s]” the insert. Holtzberg therefore teaches the claimed “prepackaged insert” for the reasons of record. Examiner additionally notes that the elected species is species (ii) (the composite insert composition is dimensionally stable and not fully cured).

	-In regard to claim 25, a “prepackaged insert” is recited as comprising a mold and an insert. Examiner interprets this as reciting that the mold is not part of the insert: the mold “prepackage[s]” the insert. Holtzberg therefore teaches the claimed “prepackaged insert” for the reasons of record. Examiner additionally notes that the elected species is species (ii) (the composite insert composition is dimensionally stable and not fully cured).

	-In regard to claim 28, an insert “disposed in a cavity of a polymer mold” is recited. Examiner interprets this as reciting that the mold is not part of the insert: the  dimensionally stable and not fully cured).

	-In regard to claim 29, a composite part is recited that comprises an insert, a mold and a carrier. Examiner interprets this as reciting that the mold and carrier are both not part of the insert: the insert is a different component from both the mold and the carrier because claim 29 recites them all as different components that are all components of the composite part. Holtzberg therefore teaches the claimed “composite part” for the reasons of record. Examiner additionally notes that the elected species is species (ii) (the composite insert composition is dimensionally stable and not fully cured).

		In response to Applicant’s request for clarification on page 10 of Amdt. regarding the phrase “composite part” in the text of the rejection of claim 28 (with the apparent complaint that “part” is not in claim 28), the word “part” is used in the text of the rejection because Holtzberg uses the term “part”. Holtzberg teaches a part that is formed in the mold halves (the part of  Holtzberg is also referred to in the original rejection of claim 1 [in the Non-Final Rejection]). Given the text of the rejection of claim 28: 
In regard to claim 28, Holtzberg teaches the composite part as discussed above in regard to claim 1. The composite part is not fully cured when it remains in the mold halves, and requires a second curing stage to fully cure after it is removed from the mold halves. The recitation “during utilization of said composite part” is an intended use phrase which has not been given patentable weight. Additionally, “utilization of said composite part” can be reasonably identified as the curing of the not-fully-cured composite part: it is being used by being cured.
 dimensionally stable and not fully cured).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782